                                                                       JS-6


                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    ELIZABETH KALFSBEEK                CV 21-2799 DSF (AGR)
    CHARTER,
         Plaintiff,                    Order GRANTING Plaintiff’s
                                       Motion to Remand (Dkt. 12)
                   v.

    FCA US, LLC, et al.,
        Defendants.



      Plaintiff Elizabeth Kalfsbeek Charter moves to remand this case.
Dkt. 12 (Mot.). Defendant FCA US LLC opposes. Dkt. 16 (Opp’n). The
Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
May 24, 2021 is removed from the Court’s calendar. For the reasons
stated below, the motion is GRANTED. 1

                           I. BACKGROUND

      On February 28, 2020, Kalfsbeek Charter brought this action in
Los Angeles County Superior Court. Dkt. 1 (Notice of Removal) ¶ 2.
Her first amended complaint alleged claims for a violation of California
Civil Code sections 1793.2(b), (d), and (A)(3); breach of express written
warranty in violation of California Civil Code sections 1791.2(a) and
1794; breach of the implied warranty of merchantability, California
Civil Code sections 1791.1, 1794, and 1795.5; fraud by omission; and

1The Court GRANTS Kalfsbeek-Charter’s unopposed request for judicial
notice in support of her motion, dkt. 13, but did not rely on any of the
decisions Kalfsbeek-Charter sought notice of in reaching its decision.
violation of the Consumer Legal Remedies Act, California Civil Code
sections 1750, et seq., Dkt. 1-4.

      Kalfsbeek Charter originally brought the action against FCA and
Defendant Hanlees Chrysler Dodge Jeep Ram Kia. Notice of Removal
¶ 1. On March 5, 2021, Kalfsbeek Charter dismissed Hanlees. Id. ¶ 5.
Because Hanlees was a California entity, complete diversity did not
previously exist, id. ¶ 7, but FCA asserts there is now complete
diversity, id. ¶ 10. On April 1, 2021, FCA removed the case to federal
court based on diversity of citizenship. Id. Kalfsbeek Charter now
moves to remand the action to state court.

                       II. LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction” and “possess
only that power authorized by [the] Constitution and statute.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A
defendant may remove an action to federal court if the federal court
could exercise subject matter jurisdiction over the action. 28 U.S.C.
§ 1441(a). “The removal statute is strictly construed against removal
jurisdiction,” and “[t]he defendant bears the burden of establishing that
removal is proper.” Provincial Gov’t of Marinduque v. Placer Dome,
Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). If a defendant fails to meet
its burden of establishing the Court has subject matter jurisdiction, the
suit is remanded. 28 U.S.C. § 1447(c).

                          III. DISCUSSION

       Kalfsbeek Charter moves to remand the case to state court
because FCA’s “Notice of Removal fails to meet its heavy burden of
showing the amount in controversy satisfies the federal jurisdictional
threshold, or that the bad faith exception to the one-year limit on
removal is applicable.” Mot. at 1. The Court agrees FCA has not met
its burden of showing Kalfsbeek Charter acted in bad faith because she
brought claims against Hanlees from the outset of the case, had a basis
for believing she had a genuine claim against Hanlees, intended to take
discovery from Hanlees, and had a legitimate, good faith reason for
dismissing Hanlees from the action at the time she did.


                                    2
       A diversity case where the initial pleading is not removable “may
not be removed more than 1 year after the commencement of the
action, unless the district court finds that the plaintiff has acted in bad
faith in order to prevent a defendant from removing the action.” 18
U.S.C. § 1446(c)(1); see also Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
1316-18 (9th Cir. 1998) (only a case that “becomes removable sometime
after the initial commencement of the action” is “barred by the one-year
exception”); NKD Diversified Enters., Inc. v. First Mercury Ins. Co., No.
1:14-CV-00183-AWI, 2014 WL 1671659, at *3 (E.D. Cal. Apr. 28, 2014)
(“[T]he one year limitation [is] procedural and can be excused upon a
showing of bad faith.”), report and recommendation adopted, No. 1:14-
CV-00183-AWI, 2014 WL 2619599 (E.D. Cal. June 6, 2014). The bad
faith exception was added to prevent plaintiffs from joining non-diverse
parties to actions solely to prevent a defendant from removing to
federal court. See Heller v. Am. States Ins. Co., No. CV 15-9771 DMG
(JPRx), 2016 WL 1170891, at *2 (C.D. Cal. Mar. 25, 2016).

      Although section 1446(c)(1) prevents a plaintiff from acting in
bad faith to avoid federal jurisdiction, “it is well established that the
plaintiff is ‘master of her complaint’ and can plead to avoid federal
jurisdiction.” Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 998-
99 (9th Cir. 2007), overruled on other grounds by Rodriguez v. AT & T
Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013). Accordingly,
courts strictly construe a defendant’s ability to remove a case from
state court to federal court. Provincial Gov’t of Marinduque, 582 F.3d
at 1087. In the context of awarding sanctions, the Ninth Circuit has
determined that bad faith “carries with it a high threshold and entails
actions tantamount to recklessly raising a frivolous argument or
disrupting and hindering court proceedings.” Escalante v. Burlington
Nat. Indem., Ltd., No. 2:14-CV-7237-ODW, 2014 WL 6670002, at *3
(C.D. Cal. Nov. 24, 2014) (citing Primus Auto. Fin. Servs., Inc. v.
Batarse, 115 F.3d 644, 649 (9th Cir. 1997) and Hutto v. Finney, 437
U.S. 678, 689 n. 14 (1978)). “The presumption against removal, coupled
with Ninth Circuit precedent holding that bad faith in the sanctions
context is a high burden, leads the Court to conclude that defendants
face a high burden to demonstrate that a plaintiff acted in bad faith to



                                    3
prevent removal.” Heacock v. Rolling Frito-Lay Sales, LP, No. C16-
0829-JCC, 2016 WL 4009849, at *2-3 (W.D. Wash. July 27, 2016)
(citing Heller, 2016 WL 1170891, at *2).

       The Ninth Circuit has “yet to address the applicable standard for
the bad faith exception under section 1446(c).” Heller, 2016 WL
1170891, at *2. In determining whether a plaintiff acted in bad faith,
district “courts have considered the timing of naming and dismissing
the non-diverse defendant, the explanation given for dismissal, and
whether the plaintiff actively litigated the case in ‘any capacity’ against
a non-diverse defendant before dismissal.” Torres v. Honeywell, Inc.,
No. 2:20-CV-10879-RGK-KS, 2021 WL 259439, at *3 (C.D. Cal. Jan. 25,
2021) (citing Heacock, 2016 WL 4009849, at *3 and Aguayo v. AMCO
Ins. Co., 59 F. Supp. 3d 1225, 1263 (D.N.M. 2014)). Determining
whether a plaintiff has acted in bad faith to prevent removal
necessarily involves looking into the plaintiff’s subjective intent, as the
text of section 1466(c)(1) “strongly suggest[s] intentionality and
purpose.” Aguayo, 59 F. Supp. 3d at 1266.

      Several factors weigh in favor of a finding of bad faith. First,
Kalfsbeek Charter dismissed Hanlees from the case one year and five
days after filing the case. Dkts. 1-2 (Stewart Decl.) ¶¶ 4, 12; 1-4. The
dismissal was 4 months after Hanlees filed its motion to compel
arbitration. Stewart Decl. ¶ 12. This timing could suggest bad faith
retention of Hanlees as a defendant solely for jurisdictional purposes.
Second, Kalfsbeek Charter “propounded voluminous written discovery”
on FCA, served a notice of deposition of the person most knowledge and
demand for production of documents on FCA, and moved to compel
further responses regarding its demand for production of documents
from FCA. Id. ¶ 9; dkts. 1-27-32. The failure to serve any discovery on
Hanlees weighs in favor of a finding of bad faith.

     But other factors weigh against a finding of bad faith. First,
Hanlees was named as a defendant from the outset of the case. See
Heacock, 2016 WL 4009849, at *3 (citing NKD Diversified Enters.,
2014 WL 1671659, at *4) (noting adding a non-diverse defendant in
response to an attempt to remove an action, and subsequently


                                     4
dismissing the defendant shortly after the deadline for removal
expired, supported a finding of bad faith).

       Second, although Kalfsbeek Charter had not yet taken any
discovery from Hanlees at the time of dismissal, its filings in the
superior court case indicate it intended to depose Hanlees’ technicians.
Aguayo, 59 F. Supp. 3d at 1275 (noting that while discovery is often the
most relevant factor, “the plaintiff can satisfy the standard even if he or
she did not take discovery if he or she engaged in any other form of
active litigation”). In preparation for a June 30, 2020 case
management conference, Kalfsbeek Charter stated it propounded
written discovery on and noticed the PMQ deposition for FCA, but still
needed to schedule the dealership technician depositions. Dkt. 1-14 at
4. At the June 30, 2020 status conference, the court ordered the parties
to complete mediation by March 30, 2021 and set the final status
conference for May 3, 2021 in preparation for trial on May 24, 2021.
Dkt. 1-17 at 2. On March 10, 2021, the parties stipulated to continue
the trial date to August 23, 2021 because all parties had outstanding
discovery. Dkt. 1-44 at 2-3. Kalfsbeek Charter still had ample time to
depose Hanlees’ technicians when FCA removed the case, and her
filings support that she intended to do so. Heacock, 2016 WL 4009849,
at *4 (noting that while plaintiff’s discovery practice suggest one of the
defendants was the primary defendant and plaintiff may have been
motivated in part by a desire to stay in state court, the minimal
discovery efforts prevented a finding that the desire to remain in state
court was the but-for cause of naming a defendant).

      Third, Kalfsbeek Charter demonstrated a legally viable basis for
bringing claims against Hanlees. Other district courts have recognized
there is a “growing body of case law” supporting “that local dealerships
can be liable to plaintiffs who assert negligent repair claims.”
Valenciano v. FCA US LLC, No. CV 20-03197-CJC (ASx), 2020 WL
1699552, at *3 (C.D. Cal. Apr. 8, 2020). Although Kalfsbeek Charter’s
allegations against Hanlees in the complaint are not detailed, she had a
valid basis for believing she had a claim against Hanlees. Miranda v.
FCA US, LLC, 497 F. Supp. 3d 880, 884 (E.D. Cal. 2020) (collecting
cases finding the bad faith exception does not apply where the plaintiff


                                    5
could include more specific or detailed allegations in an amended
complaint).

       Fourth, Kalfsbeek Charter had a valid reason for dismissing
Hanlees. Kalfsbeek Charter states she dismissed Hanlees because the
ruling in Felisilda v. FCA US LLC, 53 Cal. App. 5th 486 (2020), review
denied (Nov. 24, 2020), which was issued on July 24, 2020, convinced
her to dismiss her claims against Hanlees, who was a signatory to the
sales contract, so as to avoid arbitration of the entire case, including
the claims against FCA. Mot. at 7. Kalfsbeek Charter has not offered
any other reason for dismissal. Heacock, 2016 WL 4009849, at *3
(citing Heller, 2016 WL 1170891, at *3) (“[B]ad faith was found when a
plaintiff offered inconsistent explanations as to why a defendant was
not dismissed earlier in the litigation.”)

      FCA replies, “[t]he operative finding in Felisilda is that plaintiffs
may be ordered to arbitrate their claims against a vehicle
manufacturer, despite the manufacturer being a non-signatory to the
RISC. It is unclear how this ruling relates to Plaintiff’s decision to
dismiss Hanlees, an automotive dealership and also a signatory to the
RISC.” Opp’n at 16. But two recent district court decisions
distinguished Felisilda because the cases involved suits against only
the manufacturer, not the manufacturer and the dealer. See Nation v.
BMW of N. Am., LLC, No. 2:20-cv-02709-JWH (MAAx), 2020 WL
7868103, at *4 (C.D. Cal. Dec. 28, 2020) (“But Felisilda is not directly
on point, because the Felisildas sued both the manufacturer and the
dealer. Nation, on the other hand, sued only BMW NA. Felisilda,
therefore, does not change state law that directly controls this case.”);
Ruderman v. Rolls Royce Motor Cars, LLC, No. 2:20-cv-04529-JWH
(RAOx), 2021 WL 141179, at *4 (C.D. Cal. Jan. 7, 2021) (same). Those
cases are analogous to this case, in which FCA is not a signatory to the
sales contract. Dkt. 12-2 ¶ 7. In combination with the other factors,
and without prying into Kalfsbeek Charter’s counsel’s litigation
strategy, this explanation was a rational reason to dismiss the
signatory to the sales contract to attempt to avoid arbitration of the
entire matter. See Aguayo, 59 F. Supp. 3d at 1275-76 (“[T]he Court



                                     6
does not want to open the plaintiff up to intrusions into its attorneys’
strategy”).

       Fifth, Kalfsbeek Charter offered a valid explanation for the
timing of the dismissal. Kalfsbeek Charter dismissed Hanlees the
same day her opposition to Hanlees’ motion to compel arbitration was
due. Stewart Decl. ¶ 7. The opposition due date was based on the
hearing FCA itself selected – March 18, 2021. Id. ¶ 10. This timing
makes sense, given the arbitration’s role in Kalfsbeek Charter’s
decision to dismiss, and suggests jurisdiction was not the primary
reason why she dismissed Hanlees on this date. See Heacock, 2016 WL
4009849, at *4 (“Heacock may not have been motivated by a desire to
collect damages from Tally, but instead in part by a desire to remain in
state court. However, the evidence presented by Frito Lay does not
demonstrate that this desire was the but-for cause of his actions. Thus,
Frito Lay’s assertions do not elevate Heacock’s actions to bad faith
under the Aguayo court’s broadly construed, active litigation
standard.”); Heller, 2016 WL 1170891, at *3 (citing Escalante, 2014 WL
6670002) (“[C]ourts have remanded where delays can be reasonably
explained.”).

       Accordingly, FCA has not met the “strict standard” that is
satisfied “when a plaintiff failed to actively litigate a claim against a
defendant in any capacity.” Heacock, 2016 WL 4009849, at *3. FCA
has not overcome its burden of demonstrating Kalfsbeek Charter acted
in bad faith, particularly given the strong presumption against
removal. NKD Diversified Enters., 2014 WL 1671659, at *3-4. The
removal of the case is thus barred by the one-year limitation on
removal. The motion to remand is therefore GRANTED.

                           IV. CONCLUSION

      Because (1) Hanlees was named as a defendant from the outset of
the case, (2) the record demonstrates Kalfsbeek Charter intended to
depose Hanlees’ technicians, (3) Kalfsbeek Charter had a legitimate
basis for believing it had a valid claim against Hanlees, (4) Kalfsbeek
Charter offered a reasonable explanation for dismissing Hanlees, and



                                    7
(5) Kalfsbeek Charter had a valid reason for the timing of dismissal,
FCA has not met its burden of demonstrating the bad faith exception to
the one-year limitation on removal. Kalfsbeek Chater’s motion to
remand is GRANTED. The case is REMANDED to the Superior Court
of the State of California, County of Los Angeles.

  IT IS SO ORDERED.



Date: May 19, 2021                    ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                  8
